DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The RCE and the amendment filed on 12/15/20 has been acknowledged and entered. By this amendment claims 4-7 are withdrawn and claims 1-3 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. (2018/0315758).
Regarding claim 1, Yoo (Fig. 10) discloses a semiconductor device comprising: a semiconductor substrate 200; and a stack body including first films (WLa, WLb) and second films (210a, 210b) 5alternately stacked in a first direction perpendicular to the semiconductor substrate 200, and including a stepped end portion C1’, wherein each of the first films (WLa, WLb) includes a first portion (C1’, C2’) located on an end portion C1’ and a second portion C1 adjacent to the first portion (C1’, C2’), with the height of the first portion (C1’, C2’) in the first direction being greater than the height of the second portion C1 in the first direction, and an eave portion (P1,P2) hanging over from an upper part of the first 

Regarding claim 2, Yoo (Fig. 10) discloses wherein a length of the eave portion P2 in the second direction is shorter than a 15distance in the second direction between a first thick film portion (C1’, C2’) connected to the eave portion P2 and a second thick film portion C1 located one step lower than the first thick film portion (C1’, C2’).  

Regarding claim 3, Yoo (Fig. 10) discloses wherein 20the first films WLa are metal films ([0023]) and the second films 210a are insulating films ([0058]).

Response to Arguments
Applicant's arguments, filed 12/15/20, with respect to the rejection(s) of claim(s) 1-3 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yoo. 
The applicant's arguments, addressed to the amended claims are considered in the rejections shown above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/Primary Examiner, Art Unit 2814